Case 4:19-cv-00463-CVE-JFJ Document 2 Filed in USDC ND/OK on 08/22/19 Page 1 of 16




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF OKLAHOMA

  (1)ELIZABETH STANLEY,

                        Plaintiff,

  V.
                                                         Case No.   19-cv-463-CVE-JFJ
                                                         State Case No. CJ-2019-01438
  (1) METROPOLITAN LIFE INSURANCE
                                                         District Court of Tulsa County
  COMPANY,and
  (2)JOHN DOE INSURANCE COMPANY,

                        Defendants.


                                     NOTICE OF REMOVAL

           TAKE NOTICE that Defendant Metropolitan Life Insurance Company("MetLife")

  removes this action from the District Court of Tulsa County to this Court pursuant to 28

  U.S.C. § 1446(a). As grounds for removal. Defendant would show the Court as follows:

           1.    On April 8, 2019, Plaintiff filed a Petition in the District Court in and for

  Tulsa County, Oklahoma, captioned Elizabeth Stanley v. MetLife, a/k/a Metropolitan Life

  Insurance Company and John Doe Insurance Company, Case No. CJ-2019-1438.

           2.    As of August 22, 2019, neither the Oklahoma Insurance Department nor

  MetLife has been served with the Summons and Petition as required. True and correct

  copies ofthe docket sheet and the Petition filed in the state court action are attached hereto

  as Exhibits 1 and 2, respectively.

           3.    This action involves a federal question over which this Court has original

  jurisdiction under 28 U.S.C. § 1331, and which may be removed to this Court without

  regard to the citizenship of the parties under 28 U.S.C. § 1441, in that Plaintiff asserts in



  {2000000;}
Case 4:19-cv-00463-CVE-JFJ Document 2 Filed in USDC ND/OK on 08/22/19 Page 2 of 16




  the Petition a claim for life insurance benefits under, and claims relating to the

  administration of benefits under, an employee welfare benefit plan (the "Plan")as defined

  in and governed by the Employee Retirement Income Security Act of 1974, 29 U.S.C. §

  1001 et seq. ("ERISA"), established by Plaintiffs late husband's employer, American

  Airlines, as appears on the face ofthe Petition, Ex. 2 at       8, 9, 17, 18, and from the copy

  of the American Airlines, Inc. Retiree Benefits Plan Certificate of Insurance, attached

  hereto as Exhibit 3. See 29 U.S.C. § 1002(1). Because the Petition seeks reliefthat would

  fall within ERISA's civil enforcement provision, 29 U.S.C. § 1132(a), raising a federal

  question, this cause may be removed to this Court. Metro. Life Ins. Co. v. Taylor,481 U.S.

  58(1987).

           4.    While this case is removable without regard to citizenship, this Court also

  has original jurisdiction based on diversity of citizenship of the parties. Plaintiff alleges

  that she is a citizen of Oklahoma. Ex. 2 at ^ 1. MetLife is a citizen of New York.' Id. at H

  3 (alleging MetLife is a "foreign corporation"). The amount in controversy exceeds

  $75,000.Id. atfl 18,21. Thus,the requirements imposed by 28 U.S.C.§ 1332(a)regarding

  the amount in controversy and complete diversity of citizenship are satisfied, and the case

  may be removed to this Court without regard for the provisions of28 U.S.C. § 1441(b)(2),

  which prohibits diversity-based removal if the rule of complete diversity is not met.



  'In the Petition, Plaintiff has named "John Doe Insurance Company" as an"unknown" defendant,
  but specifically states that John Doe Insurance Company is named "[i]n the event that Metlife was
  not the company holding the policy." Ex.2 at 4, 7."[T]he citizenship of defendants sued under
  fictitious names shall be disregarded" for purposes ofremoval based on diversity. See 28 U.S.C. §
  1441(b)(1). Moreover, MetLife concedes it issued the Policy at issue in this lawsuit. Accordingly,
  Plaintiffs naming of"John Doe Insurance Company" does not preclude removal.


  {2000000;}
Case 4:19-cv-00463-CVE-JFJ Document 2 Filed in USDC ND/OK on 08/22/19 Page 3 of 16




           5.     This Notice of Removal is timely filed pursuant to 28 U.S.C. § 1446(b).

           6.     Written notice ofthe filing ofthis Notice ofRemoval will be given promptly

  to counsel for Plaintiff, and a copy of the Notice of Removal will be filed with the Clerk

  ofthe District Court of Tulsa County, Oklahoma, as provided by 28 U.S.C. § 1446(d).

           WHEREFORE,Defendant removes this action to this Court and invoke this Court's

  jurisdiction.

  Dated:August 22, 2019.


                                             Respectfully submitted.


                                             /s/ James Weslev S. Pebsworth
                                             Renee DeMoss, OBA No. 10779
                                             James Wesley S. Pebsworth, OBA No. 30900
                                             GableGotwals
                                             llOOONEOK Plaza
                                             100 West Fifth Street
                                            Tulsa, Oklahoma 74103-4217
                                            (918)595-4800
                                            (918)595-4995 Fax
                                            rdemoss@gablelaw.com
                                             wpebsworth@gablelaw.com

                                             ATTORNEYS FOR DEFENDANT




  {2000000;}
Case 4:19-cv-00463-CVE-JFJ Document 2 Filed in USDC ND/OK on 08/22/19 Page 4 of 16




                              CERTIFICATE OF SERVICE

         I hereby certify that on this 22nd day of August, 2019,1 electronically transmitted
  the foregoing document to the Clerk of the Court using the EOF System for filing and
  transmittal of a Notice of Electronic Filing to the following ECF Registrants.

   Clinton C. Hastings
   1634 S. Denver Ave.
   Tulsa, OK 74055



                                               /s/ James Wesley S. Pebsworth




  {2000000;}
Case 4:19-cv-00463-CVE-JFJ Document 2 Filed in USDC ND/OK on 08/22/19 Page 5 of 16




                              EXHIBIT 1
                   Case 4:19-cv-00463-CVE-JFJ Document 2 Filed in USDC ND/OK on 08/22/19 Page 6 of 16
    8/22/2019                                                                                              OSCN Case Details


               OKLAHOMA
               Slate Courts Network

The information on this page Is NOT an offldal record. Do not rely on the correctness or completeness of this information. Verify all information with the official record keeper. The information contained in this
report is provided in compliance with the Oklahoma Open Records Act,51 O.S. 24A.1. Use of this information is govemed by this act, as well as other applicable state and federal laws.

                                                                            IN THE DISTRICT COURT IN AND FOR TULSA COUNTY. OKLAHOMA

  ELIZABETH STANLEY.
                                                                                                              No. CJ-2019-1438
          Plaintiff,
                                                                                                             (Civil relief more than $10,000: BREACH OF AGREEMENT - CONTRACT)
  V.

  METLIFE, A/K/A METROPOLITAN
                                                                                                              Filed: 04/08/2019
  LIFE INSURANCE COMPANV,
          Defendant, and
  JOHN DOE INSURANCE COMPANY.
                                                                                                              Judge: Wall, Caroline
          Defendant.



PARTIES

METLIFE, Defendant
STANLEY. ELIZABETH. Plaintiff




ATTORNEYS

Attorney                                                                                                     Represented Parties
HASTINGS, CLINTON C.(Bar #18567)                                                                             STANLEY. ELIZABETH
PO BOX 2450
TULSA. OK 74101




EVENTS

 None



ISSUES

Fof cASot ftM baforo 1/1/2000. AAdBary istuat may nol appear axcapt tn(ha dackat.



Issue # 1.              Issue: BREACH OF AGREEMENT - CONTRACT(CONTRACT)
                        Filed By: STANLEY,ELIZABETH
                        Filed Date: 04/08/2019

                        Party Name                                              Disposition Information
                        Defendant: METLIFE



 DOCKET

 Date                Code                     Description                                                                                                                                Count     Party    Amount

04-0a-2019          TEXT                     CIVIL RELIEF MORE THAN $10,000 INITIAL FILING.                                                                                                 1


04-08-2019          CONTRACT                 BREACH OF AGREEMENT - CONTRACT

04-08-2019          DMFE                      DISPUTE MEDIATION FEE                                                                                                                                              $7.00

04-08-2019          PFE1                     PETITION                                                                                                                                                          $ 163.00
                                              Document Available(#1043395743) i|TIFF ^PDF

04-08-2019          PFE7                     LAW LIBRARY FEE                                                                                                                                                     $6.00

04-08-2019          OCISR                    OKLAHOMA COURT INFORMATION SYSTEM REVOLVING FUND                                                                                                                   $ 25.00

04-08-2019          OCJC                     OKLAHOMA COUNCIL ON JUDICIAL COMPLAINTS REVOLVING FUND                                                                                                              $1.55

04-08-2019          OCASA                    OKLAHOMA COURT APPOINTED SPECIAL ADVOCATES                                                                                                                          $5.00

04-08-2019          SSFCHSCPC                SHERIFFS SERVICE FEE FOR COURTHOUSE SECURITY PER BOARD OF COUNTY COMMISSIONER                                                                                      $ 10.00

04-08-2019          CCADMINCSF               COURT CLERK ADMINISTRATIVE FEE ON COURTHOUSE SECURITY PER BO/tRD OF COUNTY COMMISSIONER                                                                             $ 1.00

04-08-2019          CCADMIN0155              COURT CLERK ADMINISTRATIVE FEE ON $1.55 COLLECTION                                                                                                                  $0.16

04-08-2019          SJFIS                    STATE JUDICIAL REVOLVING FUND - INTERPRETER AND TRANSLATOR SERVICES                                                                                                 $0.45

04-08-2019          DCADMIN155                DISTRICT COURT ADMINISTRATIVE FEE ON $1.55 COLLECTIONS                                                                                                             $0.23

04-08-2019          DCA0MIN05                 DISTRICT COURT ADMINISTRATIVE FEE ON $5 COLLECTIONS                                                                                                                $0.75

04-08-2019          DCADMINCSF                DISTRICT COURT ADMINISTRATIVE FEE ON COURTHOUSE SECURITY PER BOARD OF COUNTY COMMISSIONER                                                                          $1.50

04-08-2019          CCADMIN04                COURT CLERK ADMINISTRATIVE FEE ON COLLECTIONS                                                                                                                       $0.50

04-08-2019          LTF                      LENGTHY TRIAL FUND                                                                                                                                                 $ 10.00

04-08-2019          TEXT                     OCIS HAS AUTOMATICALLY ASSIGNED JUDGE WALL,CAROLINE TO THIS CASE.




    www.oscn.nel/dockets/GetCaselnformation.aspx?db=tulsa&number=CJ-2019-1438&cmid=3244731                                                                                                                       1/2
            Case 4:19-cv-00463-CVE-JFJ Document 2 Filed in USDC ND/OK on 08/22/19 Page 7 of 16
  8/22/2019                                                                     OSCN Case Details
Date        Code       Description                                                                   Count   Party   Amount
04^9-2019   ACCOUNT    RECEIPT » 2019-3921449 ON 04/09/2019.
                       PAYOR:CLINTON C HASTINGS TOTAL AMOUNT PAID:$ 232.14.
                       LINE ITEMS:
                       CJ-2019-1438: $163.00 ON AC01 CLERK FEES.
                       CJ.2019-1438:$6.00 ON AC23 LAW LIBRARY FEE CIVIL AND CRIMINAL.
                       CJ-2019-1438: $1.66 ON AC31 COURT CLERK REVOLVING FUND.
                       CJ-2019-1438: $5.00 ON AC58 OKLAHOMA COURT APPOINTED SPECIAL ADVOCATES.
                       CJ-2019-1438: $1.55 ON AC59 COUNCIL ON JUDICIAL COMPUINTS REVOLVING FUND.
                       CJ.2019-1438: $7.00 ON AC64 DISPUTE MEDIATION FEES CIVIL ONLY.
                       CJ-2019-1438:$0.45 ON AC65 STATE JUDICIAL REVOLVING FUND.INTERPRETER SVCS.
                       CJ-2019-1438:$2.48 ON AC67 DISTRICT COURT REVOLVING FUND.
                       CJ-2019-1438:$25.00 ON AC79 OCIS REVOLVING FUND.
                       CJ-2019-1438:$10.00 ON AC81 LENGTHY TRIAL FUND.
                       CJ-2019-1438: $10.00 ON AC88 SHERIFFS SERVICE FEE FOR COURT HOUSE SECURITY.




  www.oscn.net/dockets/GetCaselnformatjon.aspx?db=tulsa&number=CJ-2019-1438&cmld=3244731                               2/2
Case 4:19-cv-00463-CVE-JFJ Document 2 Filed in USDC ND/OK on 08/22/19 Page 8 of 16




                              EXHIBIT 2
Case 4:19-cv-00463-CVE-JFJ Document 2 Filed in USDC ND/OK on 08/22/19 Page 9 of 16



                                        ri 0 4 3 3 9 5 7 4 3 *


                   IN THE DISTRICT COURT IN AND FOR TULSA COUNTY
                                      STATE OF OKLAHOMA


    ELIZABETH STANLEY.
                  Plaintiff,
                                                     ej'SOl9-01438
                                                         CJ-2019-
                                                                                                  'He Wqii
    Vs.                                                  ATTORNEY'S LIEN CLAIMED


    METLIFE aka METROPOLITAN
    LIFE INSURANCE COMPANY,
    JOHN DOE INSURANCE
    COMPANY
                   Defendant.                                             APR 08 2019
                                                                    DON^NEWSERRY.CourtCtefk
                                                                    STATE OF OKLA. TULSA COUNTY

                                              PETITION




           Plaintiff, Elizabeth Stanley, brings this action by and through her attorney, Clinton C.

    Hastings. For her cause of action against Defendant, Plaintiff alleges as follows:

                                            Jurisdiction and Venue



     1.    Plaintiff Elizabeth Stanley is a resident ofTulsa County, Oklahoma.

    2.     Plaintiff's deceased husband, Herschel Stanley, was a resident of Tulsa County,

           Oklahoma, at all relevant times herein.

    3.     Defendant Metlife Insurance is a foreign corporation doing business in Tulsa County,

           Oklahoma, at all relevant times herein.
Case 4:19-cv-00463-CVE-JFJ Document 2 Filed in USDC ND/OK on 08/22/19 Page 10 of 16




     4.     Defendant John Doe Insurance Company is a foreign corporation doing business in Tulsa

            County, Oklahoma, at all relevant times herein. "John Doe"is used herein to designate

            name unknown and not the actual proper name of Defendant.

     5.     Upon information and belief, the events described herein occurred in Tulsa County,

            Oklahoma.


                                       Factual Background

     6.     Plaintiff's deceased husband, Herschel Stanley, maintained a life insurance policy

     through Defendant Metlife Insurance at all relevant times herein, of which Plaintiff was the

     beneficiary.

     7.     In the event that Metlife was not the company holding the policy. Plaintiff has named

     John Doe Insurance company as a Defendant in the altemative.

     8.     Herschel Stanley was a long-time employee of American Airlines.

     9.     Herschel Stanley maintained a contract with Defendant for payment of a life insurance

     benefit to his named beneficiary. Plaintiff, in exchange for premium payments.

     10.    Herschel Stanley was diagnosed with cancer in approximately January of2011.

     11.    Mr. Stanley took an unpaid leave ofabsence for one year thereafter, entered hospice care,

     and retired from American Airlines approximately March of2012.

     12.    Upon his retirement. Plaintiff communicated with the Defendant about keeping her

     husband's life insurance active post-retirement.

     13.    Defendant informed Plaintiffthat due to her husband's terminal diagnosis and/or his

     being under hospice care, the policy premiums would no longer need to be paid and the policy

     would remain active.
Case 4:19-cv-00463-CVE-JFJ Document 2 Filed in USDC ND/OK on 08/22/19 Page 11 of 16




     14.    Defendant also informed Plaintiff she was eligible to receive one-half of the life

     insurance benefit at that time, $80,000.00.

     15.    Plaintiff soon thereafter received the $80,000.00 along with a letter stating she would

     receive the other half, $80,000.00, upon her husband's death.

     16.    Mr. Stanley died on or about April 6,2014.

     17.    Upon seeking the balance ofthe life insurance, Plaintiff was told by Defendant that she

     would not receive any further monies because she had not continued to pay the premiums after

     her husband's retirement.


                                         Count 1- Breach of Contract


     18.    Based on the facts set forth in paragraphs 6-17 above, Defendant is liable to Plaintiff for

     Breach of Contract. Plaintiff and/or her husband and Defendant had a valid contract of life

     insurance. Plaintiff was the sole beneficiary thereof. Plaintiff and/or her husband duly

     performed under the contract by paying premiums per the terms ofthe contract. Defendant

     failed to perform under the contract by not paying the full balance of benefit upon death.

     Plaintiff was damaged by not receiving the balance ofthe benefit of$80,000.00 plus interest and

     attorney's fees for its recovery.

                                           Count 11- Promissory Estoppel

     19.    Based in the facts set forth in paragraphs 6-17 above. Plaintiff has a cause of action based

     on Promissory Estoppel, which requires(1) a clear and unambiguous promise,(2)foreseeability

     by the promisor that the promisee would rely upon it,(3)reasonable reliance upon the promise to

     the promisee's detriment and(4)hardship or unfairness can be avoided only by the promise's

     enforcement. Defendant promised the remainder ofthe balance on the life insurance policy to
Case 4:19-cv-00463-CVE-JFJ Document 2 Filed in USDC ND/OK on 08/22/19 Page 12 of 16




     Plaintiff and/or her husband without further premium payments. It was foreseeable that Plaintiff

     and/or her husband would rely on this promise and cease making premium payments. Plaintiff

     and/or her husband did reasonably rely on said promise and stopped making premium payments.

     Hardship and unfairness to Plaintiff can only be avoided by forcing Defendant to pay the balance

     to Plaintiff, along with interest and attorneys fees.

                                            Attorneys Fees


     20.    Plaintiff asks for an award for attorneys fees under applicable state and federal statutes

     for each ofthe above claims.

                                           Attornev*s Lien


     21.     All Defendants are hereby put on notice that an attomey's lien is claimed on this action by

     Plaintiff's counsel, Clinton C. Hastings.


             WHEREFORE,based on the allegations. Plaintiff Elizabeth Stanley requests this Court

     award her $80,000.00 or the amount otherwise discovered to be owed to Plaintiff, pre and post

    judgment interest, her attorneys fees associated with this action, and any other relief deemed just

     and equitable.


                                                             Respectfully submitted:



                                                             Clintra HastingsrOBA No. 18567
                                                             1634 S Denver Ave
                                                             Tulsa, OK 74055
                                                             Telephone:(918)582-7336
                                                             Facsimile:(918)532-6244
                                                             Attorneyfor Plaintiff
JURY TRIAL DEMANDED

ATTORNEYS LIEN CLAIMED
Case 4:19-cv-00463-CVE-JFJ Document 2 Filed in USDC ND/OK on 08/22/19 Page 13 of 16




                              EXHIBIT 3
Case 4:19-cv-00463-CVE-JFJ Document 2 Filed in USDC ND/OK on 08/22/19 Page 14 of 16




                            YOUR BENEFIT PLAN



                          AMERICAN AIRLINES, INC.


                                   RETIREES



                                Basic Life Insurance




                         Certificate Date; November 1, 2012




                                                              Exhibit Number 36
Case 4:19-cv-00463-CVE-JFJ Document 2 Filed in USDC ND/OK on 08/22/19 Page 15 of 16




    American Airlines, Inc.
    4333 Amen Carter Blvd.
     Ft. Worth, Texas 76155




    TO OUR RETIREES:



     All of us appreciate the protection and security insurance provides.

    This certificate describes the benefits that are available to you. We urge you to read it carefully.




                                                   American Airlines, Inc.
Case 4:19-cv-00463-CVE-JFJ Document 2 Filed in USDC ND/OK on 08/22/19 Page 16 of 16




                                                   MetLife
                                            Metropolitan Life insurance Company
                                       200 Park Avenue, New York, New York 10166


                                           CERTIFICATE OF INSURANCE


     Metropolitan Life Insurance Company ("MetLife"), a stock company, certifies that You are insured for the
     benefits described in this certificate, subject to the provisions of this certificate. This certificate is issued to
     You under the Group Policy and it includes the terms and provisions of the Group Policy that describe Your
     insurance. PLEASE READ THIS CERTIFICATE CAREFULLY.

    This certificate is part of the Group Policy. The Group Policy is a contract between MetLife and the
    Policyholder and may be changed or ended without Your consent or notice to You.

     Policyholder:                         American Airlines, Inc.

     Group Policy Number:                  29900-G

     Type of Insurance:                    Term Life Insurance

     MetLife Toll Free Number(s):
     For Claim Information                 FOR LIFE CLAIMS: 1-800-638-6420



    THIS CERTIFICATE ONLY DESCRIBES TERM LIFE INSURANCE.

    THE BENEFITS OF THE POLICY PROVIDING YOUR COVERAGE ARE GOVERNED PRIMARILY BY THE
     LAWS OF A STATE OTHER THAN FLORIDA.

    THE GROUP INSURANCE POLICY PROVIDING COVERAGE UNDER THIS CERTIFICATE WAS ISSUED
    IN A JURISDICTION OTHER THAN MARYLAND AND MAY NOT PROVIDE ALL THE BENEFITS
     REQUIRED BY MARYLAND LAW.


     WE ARE REQUIRED BY STATE LAW TO INCLUDE THE NOTICE(S)WHICH APPEAR ON THIS PAGE
     AND IN THE NOTICE(S)SECTION WHICH FOLLOWS THIS PAGE. PLEASE READ THE(SE) NOTICE(S)
     CAREFULLY.




     GCERT2000
    fp
